       Case 1-20-40992-ess            Doc 44       Filed 10/29/20    Entered 10/29/20 11:05:43




MORRISON TENENBAUM PLLC                                        Hearing Date: December 17, 2020
Counsel to the Debtor                                          Hearing Time: 10:30 a.m.
87 Walker Street, Floor 2
New York, New York 10013
Phone: 212-620-0938
Lawrence F. Morrison, Esq.
Brian J. Hufnagel, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:                                                              Chapter 11

28 BSJ LLC.,                                                        Case No.: 20-40992 (ESS)

                                    Debtors.
---------------------------------------------------------X

                      NOTICE OF MOTION IN SUPPORT OF AN ORDER
                             DISMISSING CHAPTER 11 CASE

        PLEASE TAKE NOTICE, that a telephonic hearing to consider the motion of the above-

captioned Debtor for an entry of an Order, pursuant to §1112(b) of Title 11 of the United States

Code and Rule 1017 of the Federal Rules of Bankruptcy Procedure, dismissing this chapter 11

cases, will be held on December 17, 2020 at 10:30 a.m., before the Honorable Elizabeth S. Stong,

United States Bankruptcy Judge, 271-C Cadman Plaza East, Brooklyn, New York 11201 or as

soon thereafter as counsel can be heard, and participants should visit the Bankruptcy Court’s

website at https://www.nyeb.uscourts.gov/ for the procedure regarding how to appear for the

hearing by phone.

        PLEASE TAKE FURTHER NOTICE that all response or objections, if any, to the

Motion shall (i) be made in writing, (ii) conform to the Bankruptcy Rules and the Local Bankruptcy

Rules for the Eastern District of New York, (iii) set forth the basis for the objection and the specific

grounds therefore, (iv) be filed with the Court with a copy delivered directly to the Chambers of

the Honorable Elizabeth S. Stong, together with proof of service thereof, and (v) shall be served

                                                         1
        Case 1-20-40992-ess   Doc 44    Filed 10/29/20   Entered 10/29/20 11:05:43




in a manner so as to be received not later than 5:00 p.m. on December 10, 2020 by Morrison

Tenenbaum PLLC, 87 Walker Street, Floor 2, New York, NY 10013 (Attn: Brian J. Hufnagel,

Esq.)

Dated: New York, New York
       October 29, 2020

                                                MORRISON TENENBAUM PLLC


                                                By:     /s/ Brian J. Hufnagel
                                                Lawrence F. Morrison
                                                Brian J. Hufnagel
                                                87 Walker Street, Floor 2
                                                New York, New York 10013
                                                Tel.: (212) 620-0938
                                                Counsel for the Debtor
                                                lmorrison@m-t-law.com
                                                bjhufnagel@m-t-law.com




                                            2
       Case 1-20-40992-ess            Doc 44       Filed 10/29/20    Entered 10/29/20 11:05:43




MORRISON TENENBAUM PLLC
Counsel to the Debtor
87 Walker Street, Floor 2
New York, New York 10013
Phone: 212-620-0938
Lawrence F. Morrison, Esq.
Brian J. Hufnagel, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re:                                                              Chapter 11

28 BSJ LLC,                                                         Case No.: 20-40992 (ESS)

                                    Debtor.
---------------------------------------------------------X

                               APPLICATION IN SUPPORT OF AN
                             ORDER DISMISSING CHAPTER 11 CASE

TO:     THE HONORABLE ELIZABETH S. STONG
        UNITED STATES BANKRUPTCY JUDGE

        The above-captioned debtor (the “Debtor”), by their undersigned counsel, submits this

application (the “Application”) in support of an Order pursuant to §1112(b) of Title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 1017 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), dismissing this Chapter 11 case and respectfully represent

and allege:

                                       FACTUAL BACKGROUND

        1.       On February 19, 2020, the Debtor filed a voluntary petition for relief under Chapter

11 of the Bankruptcy Code, and thereafter, continues to operate and manage and operate its

business as a debtor-in-possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code. No

receiver, examiner or creditor’s committee has been appointed.
      Case 1-20-40992-ess           Doc 44    Filed 10/29/20   Entered 10/29/20 11:05:43




       2.      The Debtor is engaged in the operation of a nightclub known as “Mission

Nightclub” from leased premises located at 229 West 29th Street, New York, New York. The

nightclub has been closed since March 2020 due to the COVID-19 pandemic.

       3.      The bankruptcy filing was necessitated by a rent arrears that had accrued to the

Debtor’s landlord and a pending landlord tenant proceeding. Post-petition, the Debtor has

negotiated a reduction going forward and is in discussions with the landlord regarding a payment

plan or reduction of the arrears.

       4.      Through the bankruptcy, the Debtor intended to restructure its operations and debt

and pay its creditors through a plan of reorganization.

       5.      Unfortunately, due to the coronavirus pandemic, the Debtor will not be able to

reorganize. The Debtor’s business is closed, they will be unable to reorganize, and thus they are

moving to dismiss their chapter 11 case.

                                    JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this case and this Application pursuant to 28 U.S.C.

§§ 157 and 1334, and the Standing Order of Referral of Cases to Bankruptcy Judges. Venue in

this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Consideration of this motion is a

core proceeding pursuant to 28 U.S.C. § 157(b). The statutory predicates for this motion are §

1112(b) of the Bankruptcy Code and Bankruptcy Rule 1017.

                                             DISCUSSION

       7.      By way of this Application, the Debtor respectfully seeks an Order dismissing this

Chapter 11 case. A request for dismissal of a Chapter 11 case is governed by § 1112(b) of the

Bankruptcy Code, which provides, in pertinent part, that:

               (b)(1) … after notice and a hearing, the court shall convert a case under this
               chapter to a case under chapter 7 or dismiss a case under this chapter, whichever



                                                  2
      Case 1-20-40992-ess          Doc 44     Filed 10/29/20     Entered 10/29/20 11:05:43




                 is in the best interests of creditors and the estate, for cause unless the court
                 determines that the appointment under section 1104(a) of a trustee or an examiner
                 is in the best interests of creditors and the estate.

                        ***

                 (4) For purposes of this subsection, the term “cause” includes –

                 (A) substantial or continuing loss to or diminution of the estate and the absence of
                 a reasonable likelihood of rehabilitation

11 U.S.C. § 1112(b).

       8.        Section 1112(b) of the Bankruptcy Code requires the court to conduct the following

two-part analysis in determining whether to dismiss a chapter 11 case. First, as a threshold matter,

the court must determine whether cause for dismissal exists; and second, if cause is found, the

court must then decide whether it is in the best interests of creditors to simply dismiss the case or

to convert it to a chapter 7 case. In re Hampton Hotel Investors, L.P., 270 B.R. 346, 358-59

(S.D.N.Y. 2001). It is well settled that a finding of “cause” for dismissal is not limited to the

grounds set forth in the statute and the inquiry into what might constitute cause is a matter of

judicial discretion to be determined on a case-by-case basis. Id.; In re Adbrite Corp., 290 B.R.

209, 216 (Bankr. S.D.N.Y. 2003); In re Court Living Corp., 1996 U.S. Dist. LEXIS 13588, *9

(S.D.N.Y. 1996). A bankruptcy judge has a tremendous amount of discretion upon engaging in

its determination of whether the requisite cause exists to dismiss a chapter 11 case. In re Roma

Group, Inc., 165 B.R. 779, 781 (S.D.N.Y 1994); In re Reichert, 138 B.R. 522 (Bankr. W.D. Mich.

1992). In keeping with the same, the Court in In re HBA East, Inc., 87 B.R. 248 (Bankr. E.D.N.Y

1988), stated:

                 The precise perimeters of “cause” are intentionally omitted from the statute
                 so as to afford maximum flexibility and, among other things, to enable a
                 bankruptcy court to dismiss a Chapter 11 case for any reason cognizable
                 to the equity power and conscience of the court as constituting an abuse of
                 the bankruptcy reorganization process.



                                                  3
      Case 1-20-40992-ess        Doc 44      Filed 10/29/20      Entered 10/29/20 11:05:43




87 B.R. at 258.

       9.      Similarly, the “best interests of creditors” is not defined in the Bankruptcy Code

and is a matter committed to the discretion of the court requiring consideration of the “totality of

facts and circumstances of the individual case.” Hampton Hotel, 27 B.R. at 359. In conducting

this analysis, the court evaluates the alternatives and chooses the one that would be most

advantageous to the estate as a whole. Id. Any or all of the following factors are relevant in

determining whether conversion or dismissal is in the “best interests of creditors”:

       (i)     whether some creditors received preferential payments, and
               whether equality of distribution would be better served by
               conversion rather than dismissal;

       (ii)    whether there would be a loss of rights granted in the case if it
               were dismissed rather than converted;

       (iii)   whether the debtor would simply file a further case upon dismissal;

       (iv)    the ability of the trustee in a Chapter 7 case to reach assets for the benefit of
               creditors;

       (v)     in assessing the interest of the estate, whether conversion or dismissal of the estate
               would maximize the estate’s value as an economic enterprise;

       (vi)    whether any remaining issues would be better resolved outside the bankruptcy
               forum;

       (vii)   whether the estate consists of a single asset; and

       (viii) whether the debtor had engaged in misconduct and whether creditors are in need
              of a Chapter 7 case to protect their interests.

Id. (citing 7 Lawrence P. King, et al., Collier on Bankruptcy, P. 1112.04(6) (15th ed. revised
2006).

       10.     Turning now to the instant case, it is respectfully submitted that cause exists for the

requested dismissal of this chapter 11 case. First, the Debtor has closed operations due to the

coronavirus pandemic. But for this event, the Debtor was seeking to bring investor on board




                                                  4
      Case 1-20-40992-ess           Doc 44   Filed 10/29/20    Entered 10/29/20 11:05:43




through either financing or a sale because the Debtor’s own operations without additional funding

were insufficient to support confirmation of a plan. Now, finding an additional investor to reopen

the Debtor’s business will be impossible. Second, the Debtor seeks dismissal of its case because

they have no assets that can be liquidated in a chapter 7 case. The only remaining assets are tables

and chairs and restaurant equipment which has no value in a liquidation. Accordingly, the Debtor

asks that this case be dismissed.

                                             NOTICE

       11.     Notice of this Application has been served upon: (a) the United States Trustee; (b)

all creditors of the Debtors; and (c) all parties who have filed with the Court a request for notice

in this Chapter 11 case. The Debtor respectfully submits that no other or further service or notice

is necessary or appropriate.

                                         CONCLUSION
       12.     Based upon the foregoing, the Debtor respectfully requests than an Order be

entered, pursuant to § 1112(b) of the Bankruptcy Code, dismissing this Chapter 11 proceeding and

granting such and other and further relief as this Court deems just and proper.

Dated: New York, New York
       October 29, 2020


                                                     MORRISON TENENBAUM PLLC

                                                     By:       /s/ Brian J. Hufnagel
                                                           Lawrence Morrison
                                                           Brian J. Hufnagel
                                                           87 Walker Street, Floor 2
                                                           New York, New York 10013
                                                           Tel.: (212) 620-0938
                                                            Counsel for the Debtor




                                                 5
